                                                               United States Bankruptcy Court
                                                               Western District of Washington
In re:                                                                                                                  Case No. 20-11870-TWD
Nicholas Clifton Barnard                                                                                                Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0981-2                                                   User: admin                                                                 Page 1 of 1
Date Rcvd: Apr 20, 2021                                                Form ID: pdfltd                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 22, 2021:
Recip ID                  Recipient Name and Address
db                      + Nicholas Clifton Barnard, 6806 Oswego PL NE, #101, Seattle, WA 98115-6400

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 22, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 20, 2021 at the address(es) listed below:
Name                               Email Address
James K Miersma
                                   on behalf of Creditor Santander Consumer USA Inc. bknotice@mccarthyholthus.com

Michelle Carmody Kaplan
                                   on behalf of Debtor Nicholas Clifton Barnard michelle@kaplanlawpllc.com jbolen@kaplanlawpllc.com

Ronald G. Brown
                                   rgblaw@nwlink.com rgbrown@ecf.axosfs.com

United States Trustee
                                   USTPRegion18.SE.ECF@usdoj.gov


TOTAL: 4




            Case 20-11870-TWD                       Doc 70          Filed 04/22/21              Ent. 04/22/21 21:17:09                    Pg. 1 of 3
      Entered on Docket April 20, 2021                    Below is the Order of the Court.




                                                           _________________________
 1                                                         Timothy W. Dore
                                                           U.S. Bankruptcy Court
 2
                                                           (Dated as of Entered on Docket date above)
 3

 4

 5

 6 __________________________________________________________________________

 7

 8

 9                        UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10

11
     In re Nicholas Clifton Barnard,                        No. 20-11870 ± TWD
12
                            Debtor.                         EX PARTE ORDER FOR
13                                                          WITHDRAWAL OF MICHELLE
                                                            C. KAPLAN
14

15          THIS MATTER came before the Court on the Ex Parte Stipulation of Nicholas C.

16   Barnard ³Debtor´ WRallow his Counsel, Michelle Carmody Kaplan, of Kaplan Law PLLC,

17   to withdraw. ECF No. 59. The Debtor signed the Stipulation and the proposed order.

18   The Court, having reviewed the Stipulation (ECF No. 59), and being fully advised, it is
19   hereby ORDERED that:
20
            1.      Michelle C. Kaplan of Kaplan Law PLLC is granted leave to withdraw as
21
     counsel for Nicholas C. Barnard in this case effectively immediately and is fully discharged
22
     of any further responsibility for the representation of the Debtors related to this proceeding.
23
     ///
24

25

26


     Ex Parte Order re Stipulated Withdrawal - 1                         KAPLAN LAW PLLC
                                                                          2155 - 112th Ave. NE
                                                                          Bellevue, WA 98004
                                                                          Phone: 425-818-4818
                                                                           Fax: 425-484-4444


Case 20-11870-TWD          Doc 70      Filed 04/22/21     Ent. 04/22/21 21:17:09            Pg. 2 of 3
 1          2.       All further notices should be sent directly to the last known address of the

 2   Debtors at:
 3
                                            Nicholas C. Barnard
 4                                          6806 Oswego PL NE, #101
                                            Seattle, WA 98115
 5                                          206-457-6045
                                            nick@inmff.net
 6

 7
     Dated this 19th of April 2021.
 8

 9   Presented by:

10

11   KAPLAN LAW PLLC
12

13   By: /s/ Michelle C. Kaplan
         Michelle Carmody Kaplan
14       WSBA No. 27286

15

16

17

18

19

20

21

22

23

24

25

26


     Ex Parte Order re Stipulated Withdrawal - 2                       KAPLAN LAW PLLC
                                                                         2155 - 112th Ave. NE
                                                                         Bellevue, WA 98004
                                                                         Phone: 425-818-4818
                                                                          Fax: 425-484-4444


Case 20-11870-TWD          Doc 70      Filed 04/22/21      Ent. 04/22/21 21:17:09        Pg. 3 of 3
